Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 24, 2021 has been entered.
 
Claim Status
This office action is in response to papers filed 05/24/21.  No claim has been amended, cancelled, or newly added. Accordingly, claims 1-21 are pending in the application and are under consideration on the merit. 

Claim Rejections - 35 USC § 103 
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-21 are rejected under 35 U.S.C. 103 as obvious over Beilfuss et al. (“Beilfuss”, US 20090123577 A1, publication-date May 14, 2009) in view of Beilfuss et al. (“Beilfuss’487”, US 20100310487 A1, publication-date December 9, 2010) and Hübner, et al. (“Hübner”, non-patent literature, Skin Pharmacol Physiol.; Vol. 23, No. 5, pp. 244-58; Epub 2010 May 18). 
Applicant claims a liquid concentrate which comprises
a) one or more aromatic alcohols selected from aryloxyalkanols and arylalkanols, wherein the total amount of component a) is at least 50% by weight, based on the weight of the liquid concentrate,
b) one or more acids selected from benzoic acid, propionic acid, salicylic acid, sorbic acid, 4-hydroxybenzoic acid, dehydracetic acid, formic acid or 10-undecylenic acid, or one or more salts of these acids, wherein the total amount of component b) is at least 8% by weight, stated as free acid or acids and based on the weight of the liquid concentrate, and
c) at least 0.03% by weight of octenidine dihydrochloride, based on the weight of the liquid concentrate.
In addition, claim 1 uses the open-ended transitional phrase “comprising”. Thus, it allows for the presence of additional unrecited components.
Beilfuss is directed to liquid concentrate for preserving cosmetics (title).  Beilfuss teaches that the liquid concentrate, for preserving cosmetic products, e.g. antimicrobial hand cleansers ([0014], implying the limitation of the instant claims 13), comprises a combination of carboxylic acid salts chosen from the salts of benzoic acid, propionic acid, salicylic acid, sorbic acid, etc. and alcohols chosen from 2-phenoxyethanol, benzyl alcohol, phenethyl alcohol, 1-phenoxypropan-2-ol, 3-(4-chloro-phenoxy)-1,2-propanediol, chlorobutanol or 2,4-dichlorobenzyl alcohol in a solvent, where the active ingredient content is greater than 45% by weight (abstract, readable on the ingredient a)  and b) in the instant claims 1-3, 5, 16 and the limitation of cosmetic product in the instant claims 14-16).  Beilfuss also teaches that additives, auxiliaries or active ingredients octenidine dihydrochloride) ([0009], readable on the component c) in the instant claim 1).  Beilfuss further teaches that, in the exemplary embodiments, the compositions comprise benzyl alcohol (component a) in the instant claim 1 and the species of  aryloxyalkanols in the instant claims 3 and 17) from 25 to 37.5 wt%; phenoxypropanols, (component a) equivalent in the instant claim 1) from 37.5 to 52.2 wt% (Tables 4 and 5 on page 4; readable on component a) in the instant claim 1 and the species in the instant claims 2-4 and 18-20); and benzoic acid or sorbic acid at 10 – 11.2 wt. % (Table 2 on page 3, Tables 4 and 5 on page 4, falling within the range of component b) in the instant  claim 6).  The total concentrations of benzyl alcohol and phenoxypropanols reach 89.7%, falling within the claimed ranges in the claims 1, 4 and 18-20).  Additionally, Beilfuss teaches that color-stabilizing additives are DMDMH (dimethyl dimethylol hydantoin), BHT (e.g. 2,6-di-tert-butyl-p-cresol), vitamin E, BHA (3-tert-butyl-4-hydroxyanisole), 1-(2-ethylhexyl) glyceryl ether ([0030], readable on the limitation of component d) in the instant claim 8 and e) in the instant claims 10-11).  Furthermore, Beilfuss teaches a concentrate comprising 18.75% by weight of K sorbate, 31.25% by weight of benzyl alcohol, and 31.25% by weight of phenoxyethanol and 18.75% by weight of demineralized water was mixed, giving a clear, slightly yellowish solution. Small amounts 0.0005% to 0.02 (parts by weight) of the antioxidant DL-a-tocopherol or DL-a-tocopherol acetate (Vitamin E) significantly improve the colour stability ([0088-89], falling within the claimed concentration range of antioxidant in the instant claim 11).
 Hübner.
Beilfuss’487 is directed to an active ingredient combination and use thereof (title).  Beilfuss’487 teaches that an active ingredient combination comprises: a) at least 1.0% by weight of 1- or 2-(C1- to C24-alkyl) glycerol ether (glycerol monoalkyl ether), b) at least 0.2% by weight of bispyridinium alkane (octenidine dihydrochloride is a bispyridinium alkane), c) at least 1.5% by weight of polyol and d) at least 0.0005% by weight of antioxidant ([0013], falling within the claimed concentration range of octenidine dihydrochloride in the instant claims 1 and 7; that of glyceryl ether in the instant claim 9, and that of antioxidant in the instant claim 11). 
Hübner is directed to Octenidine Dihydrochloride, a Modern Antiseptic for Skin, Mucous Membranes and Wounds (title).  Hübner teaches that octenidine dihydrochloride (octenidine) was introduced for skin, mucous membrane and wound antisepsis more than 20 years ago. Nowadays, octenidine is an established antiseptic in a large field of applications and represents an alternative to older substances (abstract).  Hübner also teaches that the minimal microbicidal concentrations after 5 min contact time are 250 g/ml octenidine for S. aureus, E. coli, P. mirabilis and P. aeruginosa and 100 mg/ml for C. albicans and are thus much lower than those of chlorhexidine (2nd para. of left-hand column under the heading efficacy on page 249 and Table 2 on page 249).  Hübner further teaches that, in vitro results from cell culture and explants show that the cytotoxicity of octenidine is comparable to chlorhexidine and is thus considerably greater than that of PVP-iodine. Erythrocytes and granulocytes incubated with OPE in concentrations up to 0.05% for 30 min showed no metabolic disturbances (1st para. of right-hand column under the heading Cytotoxicity on page 250).  Hübner indicates that the formation of stable complexes with cells 
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of the claimed invention, to choose modifying the concentration of ingredients as taught by Beilfuss’487 and Hübner, particular the concentration of octenidine dihydrochloride.  A person of ordinary skill would have been motived to do so because Beilfuss has taught that octenidine dihydrochloride generally could be incorporated into topically administered compositions comprising octenidine dihydrochloride, and Beilfuss’487 has confirmed that octenidine dihydrochloride is an ingredient known to be used for treatment of blemished skin and Hübner has taught advantages of using octenidine dihydrochloride as antiseptic.  Thus, in view of the teachings Beilfuss, Beilfuss’487 and Hübner, there would have been a reasonable expectation that a composition comprising a) at least 50% by weight, the total amount of component b) at least 8% by weight, and c) at least 0.03% by weight of octenidine dihydrochloride could be successfully prepared and used in a method for preserving cosmetic products. 
As to the specific concentration ranges of the aromatic alcohols; the acids; octenidine dihydrochloride the aromatic alcohol, the organic solvent, and the stabilizer in claims 1, 4, 6-7, and 18-21; the glycerol ethers in claim 9 and antioxidant in claim 12,   it would have been prima facie obvious for one of ordinary skill in the art, as of the effective filing date of the claimed invention, to modify the teachings of Beilfuss and Beilfuss’487 to determine the concentration of each component that was optimal for the preservative composition.  The principles of law are “[Where the general conditions of a claim are disclosed in the prior art, it is not inventive to In re Aller, 220 F.2d 454, 456 (CCPA 1955). This rule is limited to cases in which the optimized variable is a “result-effective variable.” In re Antonie, 559 F.2d 618, 620 (CCPA 1977).  As set forth above in the rejection, aromatic alcohols (i.e. phenoxyethanol), the acids, and octenidine dihydrochloride are considered result-effective variables because the concentration used is based on the formulation type, solvent, and strength of antimicrobial desired.   

Response to Arguments
Applicant’s arguments filed 05/24/2021 have been fully considered the extent that they might apply to the new grounds of rejection set forth above, but they are not found persuasive for, at least, the following reasons
Applicant argues that evidence of superior unexpected results (he table at the bottom of page 14 of the specification as filed) rebut any prima facie case of obviousness. 
In response to applicant's arguments applicant is reminded that the superior unexpected results need to be commensurate with the scope as claimed.
As applicant admits, claim 1 requires specific amounts for each the three required components: at least 50% of an aromatic alcohol, at least 8% of one or more of the specified acids, and at least 0.03% by weight of octenidine dihydrochloride.  As written, the concentration of each essential element claim 1 is open-ended concentration (no upper cap), only minimum concentration. Applicant is reminded that the tested concentration in the table at the bottom of page 14 of the specification as filed has one concentration of Phenoxyethanol  (73%); benzoic acid (12%);  two concentrations of octenidine dihydrochloride, 0.01 and 0.05, respectively )please note that the 0.01 is ineffective).  
in combination with the other components is indeed contributive for an unexpected superior result, i.e. the synergistic activity of octenidine dihydrochloride in combination with the alcohols and acids in the amounts as defined in present claim 1.  Applicant is reminded that the claimed concentrations are not commensurate with the data in the table at the bottom of page 14.  Thus, the arguments are insufficient to overcome the rejection as set forth above.  
Applicant also argues (pages 5-7/10 of the remarks) that The Office action misidentifies the embodiments in Tables 4 and 5 as "exemplary" (OA p4:9) when they are instead phenoxypropanols in the Tables 4 and 5 embodiments to meet the claimed requirement for at least 50% of an aromatic alcohol.
In response to applicant's arguments, it should be pointed out that phenoxypropanol is one of the species of one  of the “one or more aromatic alcohols” (see the instant claim 2).  
Applicant further argues (pages 7-9/10 of the remarks) that no motivation to optimize in the proposed manner.
In response to this argument, it is believed that the newly cited non-patent literature cure this defect.
For these reasons, the invention is unpatentable over Beilfuss, Beilfuss’487, and Hübner.

Conclusion
No claim is allowed.

CONTACT INFORMATION

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YANZHI ZHANG/            Primary Examiner, Art Unit 1617